ILLINOIS OFFICIAL REPORTS
                                        Appellate Court




                           Jacobsen v. King, 2012 IL App (2d) 110721




Appellate Court            JILLIAN JACOBSEN, Individually and on Behalf of All Others Similarly
Caption                    Situated, Plaintiff-Appellant, v. GARY KING, Clerk of the County of
                           Du Page, DAN RUTHERFORD, Treasurer of the State of Illinois, and
                           LISA MADIGAN, Attorney General of the State of Illinois, Defendants-
                           Appellees.



District & No.             Second District
                           Docket No. 2-11-0721


Filed                      June 11, 2012


Held                       The trial court properly dismissed a complaint alleging that the $5 fee
(Note: This syllabus       added by the legislature to the cost of a marriage license to fund the
constitutes no part of     Married Families Domestic Violence Fund was an unconstitutional tax
the opinion of the court   on marriage, since there is a reasonable relationship between the class
but has been prepared      taxed, namely, marriage license applicants, and the object of the tax,
by the Reporter of         namely, helping victims of domestic violence leave violent marriages,
Decisions for the          and, further, plaintiff’s tax uniformity challenge was without merit,
convenience of the         survival of the uniformity challenge inherently fulfilled the requirements
reader.)
                           of the equal protection clause, and due process was not violated by the
                           nominal tax.


Decision Under             Appeal from the Circuit Court of Du Page County, No. 10-MR-1604; the
Review                     Hon. Terence M. Sheen, Judge, presiding.



Judgment                   Affirmed.
Counsel on                  Clinton A. Krislov and Kenneth T. Goldstein, both of Krislov &
Appeal                      Associates, Ltd., of Chicago, Mark J. Baiocchi, of Law Offices of Mark
                            J. Baiocchi, of Wheaton, Christopher J. Stull, of Law Office of
                            Christopher J. Stull, P.C., of West Chicago, and Bernard Hammer, of
                            Winnetka, for appellant.

                            Lisa Madigan, Attorney General, of Chicago (Michael A. Scodro,
                            Solicitor General, and Mary E. Welsh, Assistant Attorney General, of
                            counsel), for appellees Dan Rutherford and Lisa Madigan.


Panel                       JUSTICE SCHOSTOK delivered the judgment of the court, with opinion.
                            Presiding Justice Jorgensen and Justice McLaren concurred in the
                            judgment and opinion.



                                              OPINION

¶1          The plaintiff, Jillian Jacobsen, filed a three-count complaint arguing that a $5 fee that the
        legislature added in 2008 to the cost of a marriage license was an unconstitutional tax on
        marriage. The circuit court dismissed the plaintiff’s complaint, and the plaintiff appeals from
        that order. We affirm.

¶2                                       I. General Background
¶3           In June 2008, in Public Act 95-711, the Illinois General Assembly increased by $5 the
        fee for obtaining a marriage license. Pub. Act 95-711 (eff. June 1, 2008). The $5 charge
        funds the Married Families Domestic Violence Fund (the Fund). See 55 ILCS 5/4-12003, 4-
        4001 (West 2010). The General Assembly created the Fund in order to award grants to public
        and private agencies that facilitate or provide free legal services to currently or formerly
        married domestic violence victims seeking remedies for domestic violence through civil
        proceedings (such as dissolution of marriage). It is administered by the Attorney General of
        Illinois. 30 ILCS 105/6z-72 (West 2010).
¶4           In June 2009, the plaintiff paid the Du Page County clerk $35 for a marriage license. In
        November 2010, the plaintiff filed a suit against the defendants, the Du Page County clerk,
        the Illinois Treasurer, and the Illinois Attorney General, in their official capacities. The
        plaintiff also sought statewide certification of a plaintiff class of those who paid the
        additional $5 and a defendant class of the State’s 102 county clerks. The plaintiff’s
        complaint, as amended, alleged that the $5 portion of the marriage license fee that went to
        the Fund violated the Illinois Constitution’s guarantees of due process and equal protection
        as well as its tax uniformity requirement. Specifically, the complaint alleged that the $5
        charge did not survive strict scrutiny for purposes of due process and equal protection for

                                                  -2-
     several reasons: (1) it must be paid and cannot be waived; (2) the fee is an unreasonable
     burden on marriage because it directly and significantly impedes one’s ability to obtain a
     marriage license, given that the General Assembly may raise the fee to any amount it wishes;
     and (3) the charge neither serves a compelling government interest nor is narrowly tailored
     to achieve the State’s purpose in creating the Fund.
¶5       The complaint also asserted that the $5 fee violated the rational basis test because (1) it
     was a tax on the fundamental right to marry, collected to fund a general welfare program; (2)
     the relationship between the purchase of a marriage license and domestic violence was too
     remote; and (3) there was no nexus between the $5 fee on marriage licenses and services for
     married or formerly married victims of domestic violence. The complaint alleged that the fee
     violated the tax uniformity requirement because it bore no reasonable relation to the statute’s
     object nor was it based upon a real or substantial difference between those taxed (marriage
     license applicants) and those not taxed (everyone else).
¶6       On May 13, 2011, the defendants filed a motion to dismiss the plaintiff’s complaint
     pursuant to section 2-615 of the Code of Civil Procedure (735 ILCS 5/2-615 (West 2010)).
     The defendants argued that the fee was constitutional because it was imposed only on those
     who were getting married and was used to fund programs supporting married or formerly
     married victims of domestic violence. The defendants further argued that the fee was
     nominal and that it did not directly or substantially impede the fundamental constitutional
     right to marry.
¶7       On June 28, 2011, following a hearing, the trial court dismissed the plaintiff’s complaint.
     The trial court explained that the $5 fee was constitutional because it was narrowly tailored
     to further the compelling government interest of helping victims of marital domestic violence
     end such abuse. Further, the trial court found that the $5 fee did not violate principles of tax
     uniformity, because there was a clear and reasonable relationship between marriage license
     applicants and the Fund for domestic violence victims who are or were married, even though
     not all license applicants would benefit from the Fund. Following the trial court’s ruling, the
     plaintiff filed a timely notice of appeal.

¶8                     II. Motion to Strike Plaintiff’s Introduction Section
¶9       At the outset, we note that the defendants request that we strike the introduction section
     of the plaintiff’s opening brief for violating Illinois Supreme Court Rule 341(h)(2) (eff. July
     1, 2008). Rule 341(h)(2) sets forth what is to be included in the introductory paragraph of an
     appellant’s brief, describing the nature of the action. The defendants argue that the
     introductory “nature of the action” section of the plaintiff’s brief improperly includes
     “argumentative matters” in violation of Rule 341(h)(2). We agree with the defendants that
     portions of the introductory section of the plaintiff’s brief contain argument that should not
     have been included in that section. Nonetheless, we decline to strike the introductory section
     of the plaintiff’s brief but instead will disregard the plaintiff’s comments that should not have
     been included in that section. See SBC Holdings, Inc. v. Travelers Casualty & Surety Co.,
     374 Ill. App. 3d 1, 15 (2007).



                                               -3-
¶ 10                                   III. Standard of Review
¶ 11       A motion to dismiss brought under section 2-615 tests the legal sufficiency of the
       complaint. On review, the inquiry is whether the allegations of the complaint, when
       construed in the light most favorable to the plaintiff, and taking all well-pleaded facts and
       all reasonable inferences that may be drawn from those facts as true, are sufficient to
       establish a cause of action upon which relief may be granted. Napleton v. Village of
       Hinsdale, 229 Ill. 2d 296, 305 (2008). Because Illinois is a fact-pleading jurisdiction, the
       plaintiff must allege facts, not mere conclusions, to establish his or her claim as a viable
       cause of action. Vernon v. Schuster, 179 Ill. 2d 338, 344 (1997). A claim should not be
       dismissed pursuant to section 2-615 unless no set of facts can be proved that would entitle
       the plaintiff to recover. Iseberg v. Gross, 227 Ill. 2d 78, 86 (2007). We review de novo the
       circuit court’s dismissal of the plaintiff’s action. Vitro v. Mihelcic, 209 Ill. 2d 76, 81 (2004).
¶ 12       Here, the plaintiff’s complaint is framed solely as a facial challenge to the validity of the
       additional $5 fee for marriage licenses. A facial challenge to the constitutionality of a
       legislative enactment is the most difficult challenge to mount successfully, because an
       enactment is facially invalid only if no set of circumstances exist under which it would be
       valid. Napleton, 229 Ill. 2d at 305. The fact that the enactment could be unconstitutional
       under some set of circumstances in the future does not establish its current facial invalidity.
       Id. at 306.
¶ 13       Further, statutes are presumed constitutional, and the burden of rebutting that
       presumption is on the party challenging the validity of the statute to clearly demonstrate a
       constitutional violation. O’Brien v. White, 219 Ill. 2d 86, 98 (2006). Courts have a duty to
       uphold the constitutionality of a statute when reasonably possible, and, therefore, if a
       statute’s construction is doubtful, a court will resolve the doubt in favor of the statute’s
       validity. Napleton, 229 Ill. 2d at 307.

¶ 14                                 IV. The Uniformity Clause
¶ 15       Turning to the merits of the plaintiff’s appeal, we first consider the plaintiff’s claim that
       the fee violates the tax uniformity clause of the Illinois Constitution of 1970 (Ill. Const.
       1970, art. IX, § 2). The uniformity clause states that, “[i]n any law classifying the subjects
       or objects of non-property taxes or fees, the classes shall be reasonable and the subjects and
       objects within each class shall be taxed uniformly. Exemptions, deductions, credits, refunds
       and other allowances shall be reasonable.” Id. Under the uniformity clause, tax classifications
       must (1) be based on a real and substantial difference between the people taxed and those not
       taxed, and (2) bear some reasonable relationship to the object of the legislation or to public
       policy. Arangold Corp. v. Zehnder, 204 Ill. 2d 142, 147 (2003). The uniformity requirement
       can be violated where classifications are either underinclusive or overinclusive. Rose v.
       Pucinski, 321 Ill. App. 3d 92, 97 (2001). The challenger to the tax classification is not
       required to negate every conceivable basis that might support it. Milwaukee Safeguard
       Insurance Co. v. Selcke, 179 Ill. 2d 94, 98 (1997). Where a party makes a “good-faith
       uniformity challenge, the taxing body bears the initial burden of producing a justification for
       the classifications. The party challenging the classification then has the burden of persuading


                                                  -4-
       the court that the justification is unsupported by the facts or insufficient as a matter of law.”
       Id. at 98-99. Although a section 2-615 motion is often inappropriate for a uniformity
       challenge, it may be used when the reasonableness of a classification is to be determined as
       a matter of law. Rajterowski v. City of Sycamore, 405 Ill. App. 3d 1086, 1110 (2010).
¶ 16       The plaintiff argues that the tax imposed is underinclusive because it does not provide
       benefits to victims of domestic violence who are not married. We disagree.
       Underinclusiveness is determined in relation to the stated legislative objective. Arangold,
204 Ill. 2d at 154-55. In addressing whether the tax is underinclusive, we need determine
       only whether the tax classification bears some reasonable relationship to the object of the
       legislation. Id. at 155. Here, some people who get married will need to utilize free legal
       services in order to remove themselves from abusive marital relationships. Thus, we find that
       there is a reasonable relationship between those who are to pay the tax (couples who are
       marrying) and the object of the legislation (to help victims of domestic violence exit violent
       marriages).
¶ 17       Relying on Boynton v. Kusper, 112 Ill. 2d 356 (1986), the plaintiff insists that our
       supreme court has already determined that there is no reasonable relationship between
       marriage licenses and domestic violence. In Boynton, the supreme court struck down a
       similar fee imposed upon those who applied for marriage licenses. The statute required
       county clerks to pay $10 of the fee collected for issuance of a marriage license into the
       Domestic Violence Shelter and Service Fund. (The charge was raised to $25 by the time the
       case reached the supreme court.) The plaintiffs challenged this portion of the license fee as
       an unconstitutional tax violative of due process and uniformity of taxation. The supreme
       court held that the charge violated the Illinois due process clause. Id. at 369. The supreme
       court first noted that the charge was a tax, as it bore no relationship to the county clerk’s
       service of issuing and recording licenses. Id. at 365. Its sole purpose was to raise revenue for
       the domestic violence fund. The supreme court then further noted that “[i]n considering the
       reasonableness of a classification from a due process point of view, under either the police
       power or the taxing power of the State, ‘it must appear that the particular classification is
       based upon some real and substantial difference in kind, situation or circumstance in the
       persons or objects on which the classification rests, and which bears a rational relation to the
       evil to be remedied and the purpose to be attained by the statute.’ ” (Emphasis omitted.) Id.
       at 366-67 (quoting Grasse v. Dealer’s Transport Co., 412 Ill. 179, 193-94 (1952)). The
       supreme court then held that the relationship between the purchase of a marriage license and
       domestic violence was too remote to satisfy the rational basis test. Id. at 367-68. The
       supreme court held that a contrary finding would open the door to the imposition of the costs
       of other social programs upon marriage license applicants. Id.
¶ 18       Boynton is distinguishable from the instant case. In Boynton, a tax was imposed on
       marriage license applicants to provide services to all adult citizens who were victims of
       domestic violence and their dependents regardless of their marital status. Id. at 364. Thus,
       the tax on marriage license applicants was arbitrary because there was only a remote
       relationship between those who were being taxed and those who were benefitting from that
       tax. Id. at 366-67. Further, the tax funded numerous services that had no relationship to
       marriage or the dissolution of marriage. Id. at 364. Here, in contrast, the tax at issue, while

                                                 -5-
       imposed only on people who are marrying, benefits only married and formerly married
       people who need services because of marital domestic violence. As such, the tax herein is
       for a limited purpose and has a narrower class of beneficiaries than the tax at issue in
       Boynton. Thus, the concerns that the supreme court voiced in Boynton regarding the
       remoteness between those being taxed and those benefitting from the tax are not present here.
¶ 19        We next consider the plaintiff’s argument that the fee is overinclusive because it provides
       benefits to those who were married out of state and those who married prior to the enactment
       of the fee, and thus never paid the fee. In other words, the plaintiff is complaining that the
       tax violates the uniformity clause because some people will benefit from the tax even though
       they did not pay the tax. Although the plaintiff’s argument might be true, it does not raise a
       valid uniformity clause challenge. In considering a uniformity clause challenge, our supreme
       court has explained:
            “[T]he court is not required to have proof of perfect rationality as to each and every
            taxpayer. The uniformity clause was not designed as a straitjacket for the General
            Assembly. Rather, the uniformity clause was designed to enforce minimum standards of
            reasonableness and fairness as between groups of taxpayers.” Geja’s Café v.
            Metropolitan Pier & Exposition Authority, 153 Ill. 2d 239, 252 (1992).
       We believe that requiring marriage license applicants to pay a $5 fee to help a victim of
       domestic violence leave a violent marriage is neither unfair nor unreasonable, even if that
       victim never paid the $5 fee. We thus find the plaintiff’s argument that the fee is
       overinclusive to be without merit.
¶ 20        The plaintiff also asserts that she stated a tax uniformity claim because “[a] more
       appropriate program would tax and provide relief to all victims of domestic violence,” not
       merely those who are or were married. First, we believe that the plaintiff’s argument misses
       the legislature’s purpose in enacting Public Act 95-711. The purpose of that law was to help
       victims of violent marriages to exit such marriages. This is not a problem that unmarried
       people have. We further note that, in certain circumstances, the Illinois legislature already
       treats married and unmarried people differently. See, e.g., In re Parentage of John M., 212
Ill. 2d 253, 263 (2004) (explaining that the law presumes that a married man is the father of
       his wife’s child born during marriage while no similar presumption exists to establish
       paternity to a child born to an unmarried woman). We reject the plaintiff’s implicit argument
       that the legislature’s choice to make distinctions between married and unmarried people is
       improper.
¶ 21        Second, to the extent that the plaintiff challenges the wisdom of the Fund, we observe
       that “[w]hether a statute is wise or whether it is the best means to achieve the desired result
       are matters left to the legislature, not the courts.” Arangold, 204 Ill. 2d at 147. Rather, as
       explained above, this court’s role is to determine whether a reasonable relationship exists
       between the class that is taxed and the justification for the tax. Id. at 155. As we find that
       such a reasonable relationship exists, the plaintiff’s tax uniformity challenge is without merit.

¶ 22                          V. Equal Protection and Due Process
¶ 23       The plaintiff also argues that the $5 fee violates her rights to due process and equal

                                                 -6-
       protection because it imposes a direct impediment on her fundamental right to get married.
       The plaintiff’s equal protection claim is without merit. The uniformity clause was intended
       to encompass the equal protection clause and add to it even more limitations on government.
       Searle Pharmaceuticals, Inc. v. Department of Revenue, 117 Ill. 2d 454, 466-68 (1987).
       Thus, if a tax is constitutional under the uniformity clause, it inherently fulfills the
       requirements of the equal protection clause. Geja’s Café, 153 Ill. 2d at 247. As we have
       already determined that the fee at issue does not violate the uniformity clause, the plaintiff’s
       equal protection claim necessarily fails as well. Id.
¶ 24       As to the plaintiff’s due process claim, in order to properly analyze a claim that a law
       violates the constitutional guarantee of due process, a court must first determine the nature
       of the right alleged to be infringed by the government’s action. In re R.C., 195 Ill. 2d 291,
       302 (2001). Classification of the right affected is critical because the nature of the right
       dictates the level of scrutiny a court must employ in determining whether the statute in
       question comports with the constitution. In re D.W., 214 Ill. 2d 289, 310 (2005). Courts
       examining the constitutional validity of a statute will ordinarily apply the rational basis test.
       Tully v. Edgar, 171 Ill. 2d 297, 304 (1996). Under this test, a statute will be upheld if it bears
       a rational relationship to a legitimate legislative purpose and is neither arbitrary nor
       unreasonable. Napleton, 229 Ill. 2d at 307. In contrast, where the statute at issue affects a
       fundamental constitutional right, the presumption of constitutionality is weaker, and courts
       must subject the statute to the more rigorous requirements of strict scrutiny analysis. Id. In
       order to survive strict scrutiny, the measures employed by the government must be necessary
       to serve a compelling state interest and must be narrowly tailored thereto, i.e., the
       government must use the least restrictive means consistent with the attainment of its goal.
       In re R.C., 195 Ill. 2d at 303.
¶ 25       The right to marriage is a fundamental right. Zablocki v. Redhail, 434 U.S. 374, 386-87
       (1978). Nonetheless, the Supreme Court has specifically held that “reasonable regulations
       that do not significantly interfere with decisions to enter into the marital relationship may
       legitimately be imposed.” Id. Thus, a court will not use a strict scrutiny test unless the effect
       of the law impacting the right to marriage is significant. See id. (applying strict scrutiny
       where issue was ban on marriage unless applicant was current on child support payments);
       cf. Bowen v. Owens, 476 U.S. 340, 345-50 (1986) (applying rational basis test to Social
       Security law that denied survivor benefits upon remarriage to divorced surviving spouses but
       not widowed surviving spouses); Califano v. Jobst, 434 U.S. 47, 54 (1977) (applying rational
       basis test to Social Security law that discontinued Social Security dependent benefits for
       children who marry those who are ineligible for Social Security benefits, even though rule
       might deter some people from marrying).
¶ 26       Here, again relying on Boynton, the plaintiff argues that this court should apply the strict
       scrutiny test because that is the test that Boynton used. However, the tax at issue on the
       marriage license in that case ($25) was much more significant than the tax at issue herein
       ($5). We agree with the defendants that the $5 fee at issue here is a nominal fee.
¶ 27       The plaintiff points out that in Boynton the court specifically noted that there was nothing
       in the statute at issue that prohibited the legislature from raising the fee. Indeed, while
       Boynton was pending, the legislature did raise the fee from $10 to $25. Although we

                                                  -7-
       acknowledge that the legislature may raise this fee in the future, we decline to speculate
       regarding how high the legislature could raise the fee before it would constitute a significant
       impediment to the right to marry. See Napleton, 229 Ill. 2d at 305 (although law may be
       found to be unconstitutional under certain set of circumstances in the future, that will not
       establish that the law is currently unconstitutional); see also Oliveira v. Amoco Oil Co., 201
Ill. 2d 134, 157 (2002) (courts should not issue advisory opinions on what the result might
       be in a different case). Rather, based on the facts before us, we cannot say that a $5 fee on
       a marriage license constitutes a significant burden on the right to marry. Thus, we will apply
       the rational basis test.
¶ 28        Applying that test, we believe that the legislature’s imposition of a small charge on
       marriage license applicants is reasonably related to the Fund’s narrow purpose of helping
       married victims of domestic violence leave violent marriages. As we find that the tax bears
       a rational relationship to a legitimate legislative purpose, the plaintiff’s due process claim
       fails.

¶ 29                                   VI. Conclusion
¶ 30       For the foregoing reasons, the judgment of the circuit court of Du Page County is
       affirmed.

¶ 31      Affirmed.




                                                -8-